DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DEAN BRYAN,
                                Appellant

                                    v.

                   OCWEN LOAN SERVICING, LLC,
                           Appellee.

                              No. 4D19-2194

                              [June 11, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Lawrence M. Mirman, Judge; L.T. Case No. 2019CA000630.

   Dean Bryan, Miramar, pro se.

    W. Bard Brockman of Bryan Cave Leighton Paisner, LLP, Atlanta,
Georgia, and Paola Huembes of Bryan Cave Leighton Paisner, LLP, Miami,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.